Order, Supreme Court, New York County, entered February 17, 1976, denying both the plaintiffs motion and the defendants’ cross motion for summary judgment, unanimously affirmed, without costs and without disbursements. On a motion for summary judgment we cannot hold that the loss payee of the insurance policy is entitled to no favorable inference from the insurer’s sending it a notice of cancellation after the fire even though it was not required to send it a notice at all. Nor can we hold that it would be entitled to no favorable inference from the insurer’s endorsing it on the policy as a loss payee after the time when the insurer claimed it had sent notices of cancellation. Thus the insurer’s evidence that the notices of cancellation were properly mailed is not met by a naked denial. The latter is supported by whatever inferences the trier of the facts can derive from all of the evidence. Concur—Stevens, P. J., Markewich, Kupferman, Silverman and Lynch, JJ.